NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROENA L. COLE, Trustee for the A.B. &           No. 15-17233
Roena Cole Joint Trust,
                                                D.C. No. 2:15-cv-00349-DJH
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

ASSOCIATED ASSET MANAGEMENT
LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Roena L. Cole appeals pro se the district court’s judgment dismissing her

action alleging federal and state law claims challenging various homeowner’s

association fees. We have jurisdiction under 28 U.S.C. § 1291. We review de



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo a dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler,

627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Cole’s action because Cole failed to

allege facts sufficient to state any plausible claim for relief. See id. at 341-42

(although pro se pleadings are to be construed liberally, a plaintiff must present

factual allegations sufficient to state a plausible claim for relief); see also Rowe v.

Educ. Credit Mgmt. Corp., 559 F.3d 1028, 1031 (9th Cir. 2009) (stating that a

creditor is not a “debt collector” under the Fair Debt Collection Practices Act);

Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002) (explaining personal

participation requirement for § 1983 claim); Wright v. Riveland, 219 F.3d 905, 913

(9th Cir. 2000) (setting forth elements of procedural due process claim); Ariz. Rev.

Stat. § 33-1802(1) (homeowner association may assess association members to pay

costs and expenses incurred by association); Pinetop Lakes Ass’n v. Hatch, 659
P.2d 1341, 1343 (Ariz. App. 1983) (purchaser of real property who has “notice of

restrictive covenants” and “who accepts a deed referring to those restrictions is

deemed to assent to be contractually bound by the restrictions as if he had

individually executed an instrument containing them”).

      We reject as unsupported by the record Cole’s contention that the district

judge was biased.

      We do not consider arguments and allegations raised for the first time on


                                           2                                     15-17233
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); see also

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      Appellees’ request for attorney’s fees, set forth in the answering brief, is

denied.

      Appellees’ request for costs, set forth in the answering brief, is denied

without prejudice to filing a bill of costs.

      AFFIRMED.




                                               3                                  15-17233